COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Retaka Nelson v. Shannon Brochette Nelson
Appellate case number:      01-18-00336-CV
Trial court case number:    2017-42777
Trial court:                308th District Court of Harris County

       Appellant, Retaka Nelson, has filed a notice of appeal of the trial court’s order
dismissing appellant’s petition for bill of review. And, appellant has filed an “Emergency
Motion for Temporary Relief.” The motion is denied as to his request that we (1) abate
the appeal; (2) reconsider the order granting appellee, Shannon Brochette Nelson, an
extension of time to respond to appellant’s motion to dismiss; (3) stay proceedings in trial
court cause no. 2012-04063; and (4) suspend enforcement of this Court’s judgment in
cause no. 01-13-00816-CV.
        Appellant also requests “emergency leave to file Appellant’s First Amended
Opening Brief, curing formative defects, without new arguments.” Appellant’s “First
Amended Opening Brief” was received and filed on September 19, 2018. The request to
file an amended brief is granted. See TEX. R. APP. P. 38.7.
       Appellee’s brief, if any, and appellee’s response to appellant’s motion to dismiss
will be due no later than October 19, 2018. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: ___/s/ Russell Lloyd___________
                       Acting individually      Acting for the Court

Date: __September 25, 2018____________________